Citation Nr: 1759212	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-27 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee with limitation of extension.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left knee with limitation of extension.  

3.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee with limitation of flexion.  

4.  Entitlement to an initial compensable rating for degenerative joint disease of the left knee with limitation of flexion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the June 2009 rating decision, in pertinent part, the RO divided the Veteran's existing single 10 percent rating for degenerative changes of both knees by granting separate 10 percent ratings for degenerative joint disease of each knee, effective March 31, 2009.  

In an April 2010 rating decision, the RO again divided the Veteran's ratings by granting separate ratings for degenerative joint disease with limitation of flexion and extension of each knee, with 20 percent ratings for limitation of extension and noncompensable ratings for limitation of flexion, effective March 31, 2009.  

In an October 2011 statement, the Veteran requested a video conference hearing before a Veterans Law Judge at the RO.  In an October 2014 statement, the Veteran indicated that he wished to cancel the hearing.  

The Board previously remanded the case in February 2015 and September 2016 for further development.  In March 2017, the Board again remanded the issues for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee with limitation of extension, is manifested by pain, swelling, and other factors resulting in extension functionally limited to 15 degrees or less.  

2.  The Veteran's degenerative joint disease of the left knee with limitation of extension, is manifested by pain, swelling, and other factors resulting in extension functionally limited to 15 degrees or less.  

3.  For the period prior to September 14, 2011, the Veteran's degenerative joint disease of the right knee with limitation of flexion is manifested by painful motion with flexion functionally limited to no less than 50 degrees.  

4.  For the period prior to September 14, 2011, the Veteran's degenerative joint disease of the left knee with limitation of flexion is manifested by painful motion with flexion functionally limited to no less than 50 degrees.  

5.  For the period from September 14, 2011, the Veteran's degenerative joint disease of the right knee with limitation of flexion is manifested by painful motion with flexion functionally limited to no less than 30 degrees.  

6.  For the period from September 14, 2011, the Veteran's degenerative joint disease of the left knee with limitation of flexion is manifested by painful motion with flexion functionally limited to no less than 30 degrees.  
 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the right knee with limitation of extension have not been met  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).  

2.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the left knee with limitation of extension have not been met  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).  

3.  For the period prior to September 14, 2011, the criteria for a compensable rating for degenerative joint disease of the right knee with limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2017).

4.  For the period prior to September 14, 2011, the criteria for a compensable rating for degenerative joint disease of the left knee with limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2017).

5.  For the period from September 14, 2011, the criteria for a 20 percent rating, but not higher, for degenerative joint disease of the right knee with limitation of flexion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2017).

6.  For the period from September 14, 2011, the criteria for a 20 percent rating, but not higher, for degenerative joint disease of the left knee with limitation of flexion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice most recently in September 2016. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  As noted previously herein, this appealed was remanded by the Board in March 2017 primarily for a VA knee and leg examination to that would discuss both active and passive range of motion, in weight-bearing and nonweight-bearing positions.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although an examination was scheduled, the Veteran failed to report for this examination.  The action to be taken in instances where a veteran fails to report for a VA examination depends on whether the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is an original compensation claim under 38 C.F.R. § 3.655 (b).  Thus, where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).
 

II.  Law and Regulations

A.  Orthopedic Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the United States Court of Appeals for Veterans Claims (Court) found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has stated that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
B.  Knee Rating Criteria

The Veteran's service-connected knees have been rated for 20 percent disabling for degenerative joint disease with limitation of extension pursuant to Diagnostic Codes 5010-5261, as well as a noncompensable rating pursuant to Diagnostic Codes 5010-5260, for degenerative joint disease with limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this case, Diagnostic Codes 5010-5260 reflect consideration of the effects of traumatic arthritis (5010) and limited flexion (5260). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The knee is a major joint.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 0 percent rating is warranted for limitation of extension to 5 degrees.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating is warranted for limitation of extension to 15 degrees.  A 30 percent rating is warranted for limitation of extension to 20 degrees.  A 40 percent rating is warranted for limitation of extension to 30 degrees.  A 50 percent rating is warranted for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology such as slight or severe by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2 , 4.6.

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

III.  Factual Background 

On a February 2008 Primary Care Nurse Practitioner Note, the Veteran reported chronic, aching, bilateral knee pain.   

On a December 2009 Physical Medicine Rehabilitation Discharge Note, the Veteran reported that his knee pain remained the same.  The Veteran was diagnosed with bilateral degenerative joint disease of the knees.  

At a May 2009 VA examination, the Veteran reported that his knee pain has worsened over the years.  The Veteran indicated that he experienced daily bilateral knee pain.  The Veteran denied using any assistive device for walking.  Range of motion examination for the right knee showed that the Veteran achieved flexion to 130 degrees and extension to 25 degrees.  Pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  Range of motion examination for the left knee showed that the Veteran achieved flexion to 130 degrees and extension to 30 degrees.  Pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  The examiner noted that the Veteran fully extended his knee while lying down and walking during the examination.  The examiner reported normal anterior drawer tests, posterior drawer test, and Lachman's test.  The examiner indicated that the McMurray's test could not be carried out as the Veteran reported back pain.  X-rays revealed bilateral mild degenerative changes and bilateral decrease in the height of the medial compartment of both knees.  

In a November 2009 letter, the Veteran's wife stated that the Veteran experienced significant knee problems.  She noted that the Veteran goes through periods of bilateral knee instability where he has to be on bedrest.  She indicated that the Veteran took medication on a daily basis for his pain, and reported that the Veteran is sometimes unable to walk, loses his balance, knees give way, limitations on standing, going up and down stairs, and trouble sleeping.  

At a January 2010 VA examination, the Veteran reported constant bilateral knee pain with symptoms increasing due to weather changes.  The Veteran indicated that his pain was on average a 7/10.  The Veteran noted that he attending physical therapy for treatment for his bilateral knee pain.  The Veteran reported that his bilateral knee pain affected his daily living activities as he needed helping dressing himself.  The Veteran denied no assistive aids for walking.  Range of motion examination for the right knee showed that the Veteran achieved flexion to 50 degrees and extension to 15 degrees.  Pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  Range of motion examination for the left knee showed that the Veteran achieved flexion to 50 degrees and extension to 15 degrees.  Pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  No loss of bone or part of a bone was noted.  The examiner reported normal anterior drawer tests, posterior drawer test, McMurray's test and Lachman's test.  The examiner noted diffuse tenderness to palpitation over the anterior aspect of each knee.  X-rays revealed bilateral mild degenerative joint disease with slight narrowing of the medial compartments.  

On an April 2010 Primary Physician Care Note, Dr. J.G. reported that the Veteran was being treated for bilateral knee pain.  Dr. J.G. indicated that x-rays showed degenerative changes and that the Veteran was referred for physical therapy for treatment of his knees.  

On a September 2010 Primary Care Physicians Note, the Veteran reported bilateral knee pain.  The examiner diagnosed the Veteran with bilateral knee degenerative joint disease.  

On a January 2011 VA Orthopedic Surgery Consultation, the Veteran reported bilateral knee pain.  The examiner did not report crepitation, effusion, or laxity.  The examiner's impression was bilateral knee pain with degenerative joint disease. 

On a February 2011 Pain Outpatient Consultation, the Veteran reported bilateral knee pain and weakness in the leg area.  

At a September 2011 VA examination, the examiner reported that there was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  No inflammation was reported and the Veteran did not report flare-ups.  No evidence of abnormal weight bearing was noted.  Range of motion examination for the right knee showed that the Veteran achieved flexion to 30 degrees with evidence of pain at 30 degrees and extension to 0 degrees.  No pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  Range of motion examination for the left knee showed that the Veteran achieved flexion to 30 degrees with evidence of pain at 30 degrees and extension to 0 degrees.  No pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  No loss of bone or part of a bone was noted.  The examiner reported no joint ankylosis.  The examiner did not report bumps consistent with Osgood-Schlatter disease, crepitation, mass behind the knee, click or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormality.  The Veteran reported the constant use of knee braces as assistive devices.  

In a September 2010 letter, Dr. B. P., stated that he is treating the Veteran for bilateral osteoarthritis and as a result of his condition, he will need to wear the knee braces due to instability.  

On an October 2014 Primary Care Physician Note, the Veteran reported chronic bilateral knee pain.  The examiner noted the Veteran's use of bilateral knee braces.  

On an August 2015 Primary Care Note, the Veteran complained of chronic bilateral knee pain.  The examiner noted bilateral knee stiffness. 

At a September 2016 VA examination, the Veteran reported pain all of the time, especially with weight bearing and standing up.  The Veteran reported that the constant use of braces and arm crutches as assistive aids.  There was no deformity, giving way, weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  Instability testing was not able to be performed due to Veteran being unable to withstand examination due to pain.  The Veteran reported flare-ups.  Range of motion examination for the right knee showed that the Veteran achieved flexion to 60 degrees and extension to 0 degrees.  Pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  Range of motion examination for the left knee showed that the Veteran achieved flexion to 60 degrees and extension to 0 degrees.  Pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  No loss of bone or part of a bone was noted. The examiner reported no joint ankylosis.  Muscle strength was normal for both the right and left knee.  The examiner reported crepitation.  The examiner did not report bumps consistent with Osgood-Schlatter disease, mass behind the knee, click or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormality. 

IV.  Analysis

A.  Right and Left Knee Extension

In this case, the RO assigned a 20 percent disability evaluation for the right and left knee, based on degenerative joint disease with limitation of extension.  

The Board finds that the preponderance of the competent and probative evidence of record is against increased ratings in excess of 20 percent for degenerative joint disease of the right and left knee with limitation of extension under Diagnostic Code (DC) 5261.  As noted above, in order to warrant an increased 30 percent evaluation for the Veteran's degenerative joint disease with limitation of extension of the knee under Diagnostic Code 5261, there would need to be evidence of limitation of extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran's right and left knee extension was limited, at most, to 15 degrees.  Thus, extension of the right and left knee has not been limited to 20 degrees, such that a 30 percent evaluation, or higher, would be assigned under Diagnostic Code 5261.  

The Board acknowledges that a May 2009 VA examination report indicated that the Veteran exhibited right knee extension to 25 degrees and left knee extension to 30 degrees.  However, based on the examiner's recorded observations that the Veteran's voluntary range of motion during the examination, specifically that he "extended his knees fully while lying down and while walking," affords these measurements limited probative value.  

Thus, extension of the right and left knee have not been limited to 20 degrees, such that a 30 percent evaluation, or higher, would be assigned under Diagnostic Code 5261.  

B.  Right and Left Knee Flexion 

In this case, the RO assigned a noncompensable disability evaluation for the right and left knee, based on degenerative joint disease with limitation of flexion under Diagnostic Codes 5010-5260. 

The Board finds that for the period prior to September 14, 2011, the competent and probative evidence of record is against a compensable rating for degenerative joint disease with limitation of flexion under Diagnostic Codes 5010-5260.  As noted above, in order to warrant a compensable rating for the Veteran's degenerative joint disease with limitation of flexion of the right and left knee under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For the period prior to September 14, 2011, the Veteran's flexion of the right and left knee was limited, at most, to 50 degrees.  Thus, flexion of the right and left knee has not been limited to 45 degrees or less, such that a compensable rating would be assigned under Diagnostic Code 5260.

However, for the period from September 14, 2011, the Board finds that the Veteran is entitled to a 20 percent rating each for the right and left knee degenerative joint disease with limitation of flexion.  At the September 2011 VA examination, it was noted that range of motion on examination showed right and left knee flexion to 30 degrees.  This meets the criteria for a 20 percent rating under Diagnostic Code 5260.  Although the next VA examination in September 30, 2016 disclosed right and left knee extension to 60 degrees, given the Veteran's consistent report of pain, the Board finds that the functional limitation associated with range of motion in each knee is equivalent to that shown on the September 2011 VA examination.

Consequently, the Veteran is entitled to a 20 percent rating, but not higher for limitation of flexion in each knee from September 14, 2011.
 
With respect to a rating in excess of 20 percent, flexion must be limited to 15 degrees.  Even with consideration of functional loss due to pain, there is no evidence even remotely showing this degree of limitation of flexion for the period from September 14, 2011.  Thus, a higher rating based on limitation of right and left flexion is not warranted at any time.  

Accordingly, a 20 percent rating, but no higher, for the Veteran's right and left knee disability, respectively, is warranted from September 14, 2011.

C.  Right and Left Knee Instability 

The Board finds that separate compensable evaluations are not warranted for either the right or the left knee.

Separate ratings may be assigned for a knee disorder under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

Here, the Veteran has degenerative arthritis in both knees.  With respect to instability or recurrent subluxation, the Veteran maintains that his right and left knees buckle and give way and, as a result, has necessitated the use of knee braces and an arm crutch for ambulation.  

The only medical evidence of instability or subluxation is the statement by Dr. B.P., who indicated in September 2011 that the Veteran used knee braces for instability.  Notably, however, none of the evidence on file clinically demonstrates any instability or subluxation in either knee.  Objective strength and joint stability tests conducted at VA examinations in May 2009, January 2010, September 2011, and September 2016 and in treatment records were negative for instability, recurrent subluxation or dislocation throughout the appeal period.  Given that, when actually tested in the context of a compensation examination, neither knee demonstrated any instability or subluxation, the Board finds the probative value of the Veteran's statements and Dr. B.P.'s statement to be outweighed.  The Board accords greater probative value to the examination findings, given that the examiners were specifically charged with evaluated aspects of the knee for rating purposes, including any instability.

Accordingly, in the absence of any probative evidence of instability or recurrent subluxation, the Board finds that separate ratings for the right or left knee under DC 5257 are not warranted.

The Board lastly notes that the Veteran's right and left knees are clearly not ankylosed.  Nor is there any suggestion, clinically or based on diagnostic studies, of nonunion of the tibia or fibula, or traumatic acquired genu recurvatum.  Consequently, separate or higher ratings under DCs 5256, 5262, or DC 5263 are not warranted.
 















(Continued on the next page)
ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee with limitation of extension is denied.  

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left knee with limitation of extension is denied.  

For the period prior to September 14, 2011, a compensable rating for degenerative joint disease of the right knee with limitation of flexion is denied.  

For the period prior to September 14, 2011, a compensable rating for degenerative joint disease of the left knee with limitation of flexion is denied.  

For the period from September 14, 2011, a 20 percent rating, but no higher, for degenerative joint disease of the right knee with limitation of flexion is granted, subject to the law and regulations governing payment of monetary benefits.  

For the period from September 14, 2011, a 20 percent rating, but no higher, for degenerative joint disease of the left knee with limitation of flexion is granted, subject to the law and regulations governing payment of monetary benefits.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


